Citation Nr: 0431938	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disorder.

2.  Entitlement to service connection for left hip disorder.

3.  Entitlement to service connection for conjunctivitis.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Video Teleconference (VTC) Hearing 
in June 2004 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of the Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony is associated with the 
claims file.

The veteran also perfected an appeal as concerned his claims 
for entitlement to service connection for pulmonary embolus; 
right wrist pain; bilateral ankle pain; right elbow pain; 
bilateral hand pain; patellofemoral syndrome, left knee; 
bronchitis/sinusitis; neck pain; and, shingles.  At the VTC, 
on the record, the veteran withdrew his appeal of these 
issues.  Therefore, they are no longer before the Board and 
will not be a part of this decision.  See 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2003).

The appeal of the issue of entitlement to service connection 
for chronic conjunctivitis will be discussed in the Remand 
portion of the decision, and that issue is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



FINDINGS OF FACT

1.  The service medical records (SMRs) reflect entries for 
complaints of right shoulder pain and weakness but no 
findings or diagnosis of specific shoulder pathology or an 
underlying condition.  Physical examination at retirement did 
not reveal any shoulder pathology.

2.  The evidence of record does not show a continuing right 
shoulder disorder to have been caused or made worse by active 
service.

3.  The SMRs reflect entries of complaints of hip muscle 
weakness during the fracture, left femur, post-operative 
therapy but no findings or diagnosis of specific left hip 
pathology or an underlying condition.  Physical examination 
at retirement did not reveal any left hip pathology.

4.  The evidence of record does not show a left hip disorder 
to have been caused or made worse by active service.  Neither 
does it show a left hip disorder to be causally connected to 
the service-connected residuals of fracture, left femur, 
status post-operative.

5.  The SMRs reflect the veteran worked in a noise hazard 
environment during active service.  The SMRs reflect no 
entries for complaints, findings, or treatment for, a hearing 
loss.  The physical examination at retirement evaluated the 
veteran's hearing as normal.

6.  The evidence of record does not show a bilateral hearing 
loss disability as defined for VA benefit purposes.


CONCLUSIONS OF LAW

1.  A chronic right shoulder disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303 (2004).
2.  A left hip disorder was not incurred in or aggravated by 
military service, nor is it proximately due to, the result 
of, or aggravated by the service-connected residuals, left 
femur fracture, status post-operative.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).

3.  A bilateral hearing loss for VA purposes was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ), in this case, the RO, decision on a claim for VA 
benefits.

In the present case, regarding the issue of entitlement to 
service connection for a right shoulder and left hip 
disorder, and a bilateral hearing loss, a substantially 
complete application was received in December 2000.  
Thereafter, in a decision dated in October 2001, the 
application was denied as concerns the claims on appeal.  
Only after that decision was promulgated did the RO, in 
January 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Id. at 119.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  The Board specifically notes 
that, in Pelegrini, the Court specifically spoke to the 
situation of a claim which was filed prior to the enactment 
of the VCAA, and that the Court has yet to speak to the 
situation of a failure to provide timely notice in a post-
VCAA claim.  Nonetheless, as noted, the Board does not deem 
the Court to have foreclosed a finding of non-prejudice to an 
applicant.  Instead, the Board deems the salient 
consideration to be one of whether the record before the 
Board supports such a finding, and that the Board make the 
requisite finding so as to enable a proper review on further 
appeal if pursued by the claimant.  Pelegrini, 118 Vet. App. 
at 120-21.  

To find otherwise would require the Board to remand every 
case for the purpose of having the RO provide a pre-initial 
adjudication notice, a remedy which the Court specifically 
rejected, at least as concerns pre-VCAA cases.  Pelegrini, 18 
Vet. App. at 120.  The Board discerns no reason to conclude 
the Court would deem such an approach necessary in post-VCAA 
cases, as there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error for 
the following reasons.  First, the veteran's case continued 
under development after the initial adjudication.  Second, 
the RO issued a January 2003 VCAA notice letter (letter) to 
the veteran which contained all of the statutory elements of 
notice.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran that the RO would 
obtain any private treatment records he identified as related 
to this claim, provided he completed, signed, and returned, 
the enclosed VA Forms 21-4142 to authorize VA to obtain them 
on his behalf.  The letter also informed the veteran to send 
the evidence needed as soon as possible, which the Board 
construes as reasonably informing him to submit any evidence 
in his possession.

While the notice provided to the veteran in the letter was 
not given prior to the first AOJ adjudication of the claim, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Further, the RO continued to develop 
the veteran's claim.  After receipt of the letter, the 
veteran informed the RO of additional treatment records, 
which were obtained by the RO and associated with the case 
file.

In light of the evidence of record, as set forth above, the 
Board finds that the veteran has not been prejudiced in the 
pursuit of his claim.  He received RO assistance in 
identifying and obtaining evidence on the issues of this 
appeal, and he responded to the letter by informing the RO of 
additional treatment records.  Thus, the Board's finding is 
not based on mere speculation on how he would have responded 
to a notice, timely or otherwise.  See Huston v. Principi, 17 
Vet. App. 195, 203 (2003) ("it is not for the Secretary or 
this Court to predict what evidentiary development may or may 
not result from such notice").  The evidence of record shows 
that the veteran responded to the letter in an informed 
manner by advising the RO of additional evidence.  Neither 
the veteran nor his representative asserts that the veteran 
was prejudiced by the timing of the letter.  Thus, the 
evidence shows the file to be fully developed.  See De La 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board finds that the timing of the letter clearly had no 
adverse bearing on the development of the veteran's claim or 
other assistance he received or the substantive decision to 
deny his claim.  See Pelegrini, 18 Vet. App. at 121.  Thus, 
to decide his appeal will not prejudice his pursuit of his 
claim.  See also Conway v. Principi, 353 F.3d 1369, 1373-74 
(Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained all treatment 
records identified by the veteran and arranged for 
appropriate examinations.  All records obtained or generated 
have been associated with the claim file.  The Board finds 
that the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

The veteran filed his claim in December 2000.  The October 
2001 rating decision denied the claims for entitlement to 
service connection for a right shoulder and left his disorder 
and a bilateral hearing loss.

I.  Right shoulder disorder.

Factual background.

In May 1984, the veteran was injured when he was thrown from 
his motorcycle.   The emergency room physical examination 
noted no complaint or injury as concerned the right shoulder.  
The Narrative Summary of his inpatient treatment and surgery 
to repair his fractured left femur reflects no involvement of 
his right shoulder.

A June 1984 Consultation Sheet in the SMRs reflects that the 
veteran complained of right shoulder pain of two weeks' 
duration, and he reported a history of a strain.  Physical 
examination revealed a spasm of the upper trapezius, and that 
he was neurologically and vascularly intact.  The orthopedic 
examination noted the veteran to be four weeks post-surgery 
for his left femur fracture.  The veteran reported his right 
shoulder was aggravated by his use of crutches.  Physical 
examination revealed tenderness at proximal triceps laterally 
and full range of motion (ROM) of the shoulder.  There was 
some pain on abduction, grip was good, and peripheral pulses 
were good.  X-ray was negative.  The examiner rendered a 
diagnostic impression of muscle pain secondary to crutch use.

A July 1984 physical therapy entry in the SMRs reflects that 
the veteran had seen neurology for scapular winging.  The 
therapist noted decreased right shoulder strength due to lack 
of stabilization and recommended exercises which would 
progress to isometrics.

A May 2000 examination report reflects that the veteran was 
referred in conjunction with his retirement physical 
examination.  He reported his femur surgery and that during 
his convalescence he experienced pain and what he described 
as winging.  He also reported that he was not having a lot of 
problems with his shoulder at that time but was concerned how 
it might affect him in the future.  Physical examination of 
the right shoulder revealed full ROM with good strength.  The 
examiner did not detect any frank winging when the veteran 
leaned against the door, and the veteran's neurologic 
function and circulatory status were good.  The examiner 
rendered an assessment of intermittent right scapula pain 
that was relatively unremarkable on the day of the 
examination.  The examiner observed that the veteran's right 
shoulder seemed functional overall.

The February 2001 VA examination report reflects that the 
veteran reported that, beginning in 1995, he experienced 
occasional right shoulder pain, and that it occasionally 
winged about four to five times a year for four to six weeks.  
Physical examination revealed no tenderness or crepitus.  ROM 
on forward flexion and abduction were to 180 degrees each.  
Internal and external rotation was to 90 degrees, and he was 
able to shrug his shoulders.  Motor strength was 5/5 in all 
planes.  X-ray was normal.  The examiner's impression was 
right shoulder pain with normal examination and no objective 
evidence of pathology.

At the VTC, the veteran related that the problem with his 
shoulder started during his hospitalization for his left 
femur fracture, and that the pain continued to the then 
current day.  The veteran related that he viewed it as 
secondary to his service-connected left femur fracture 
residuals and the fact that his left leg is shorter than his 
right.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  There must be evidence of an 
underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2004).

The medical evidence of record does not show the veteran to 
have an underlying right shoulder disorder.  The May 2000 
examination report prior to his retirement and the February 
2001 VA examination report reflect that the veteran's right 
shoulder was assessed as fully functional.  No pathology or 
disorder was clinically established.  Thus, the Board finds 
that the evidence preponderates against a finding of service 
connection for a right shoulder disorder.  38 C.F.R. § 3.303 
(2004).

II.  Left hip disorder.

Factual background.

A September 1984 orthopedic entry in the SMRs reflects that 
physical therapy was requested to strengthen the veteran's 
hip movements, especially the abductors.  Physical therapy 
observed that, as a result of the veteran's left femur 
fracture, the veteran ambulated with external rotation at the 
left hip and assessed weak hip muscles.  Physical therapy 
provided instructions on exercises designed to strengthen the 
hip muscles.  A November 1984 entry in the SMRs reflects that 
the veteran still had hip abductor weakness but no functional 
disability.

The February 2001 VA examination report reflects that the 
veteran reported that his left leg was shorter than the 
right, and it turned outward, which caused pain in his back 
and hip.  Physical examination of the left hip revealed 
abduction to 40 degrees and adduction to 25 degrees.  Flexion 
was to 110 degrees, internal rotation to 40 degrees, and 
external rotation to 60 degrees.  X-ray of the femur and hip 
revealed a complete healing of the fracture.  The examiner 
rendered an impression of status post-thru-and-thru fracture 
of left femur, with rod fixation, and pain in left hip, knee, 
and back, secondary to leg length discrepancy and the rod 
hardware.

The veteran related at the VTC that he believed his hip pain 
to be secondary to the left femur fracture residuals, in that 
it caused undue pressure and required him to take pain and 
anti-inflammatory medicines.  It is noted that he is service 
connected for the residuals of a left femur fracture, rated 
10 percent disabling.

Analysis.

The legal standard for determining service connection is set 
forth in Part I and is incorporated here by reference.  
Further, a disability which is proximately due to or the 
result of a service-connected injury or disease shall be 
service connected.  38 C.F.R. § 3.310 (2004), and a 
disability which is aggravated by a service- connected 
disorder may be service connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes the veteran's belief that his subjective hip 
pain is caused by this left femur fracture residuals, but 
there is no showing that he has any medical training.  
Laypersons may describe symptoms observed, but they are not 
deemed qualified to render medical opinions as to what, if 
any, underlying medical condition may be the source of such 
pain. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

The VA examiner did not note or diagnose any specific hip 
pathology or disorder.  Thus, the Board finds that the 
evidence preponderates against a finding of service 
connection, either on a direct or secondary basis.

III.  Bilateral hearing loss.

The SMRs reflect that the veteran's assigned duties exposed 
him to high noise levels, and he was required to wear ear 
protection.  The physical examination at retirement reflects 
that the veteran's audiogram was interpreted as showing 
hearing grossly intact, and his canals were clear 
bilaterally.

The February 2001 VA audio examination report reflects that 
the veteran reported working around jet aircraft noise during 
his active service, and that he had hearing difficulty when 
there was background noise.  He denied tinnitus.  The 
veteran's puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
15
5
0
10
25
10
LEFT
0
5
0
15
0
5

The veteran's speech recognition score on the Maryland CNC 
word list was 100 percent in each ear.  The veteran's middle 
ear functioning was normal bilaterally, and acoustic reflexes 
were present for all stimulations, except contralateral right 
at 4000 Hz, which was absent.  There was no reflex decay 
noted, and PI-PB function was within normal limits 
bilaterally.  The examiner diagnosed the veteran's hearing as 
normal bilaterally.

At the VTC, the veteran related that he had difficulty 
hearing people that he was not directly looking at, and that 
he had to ask people to repeat themselves.  He described his 
symptoms as like background humming or noise, kind of like a 
ringing or pealing type of noise.

Analysis.

The legal standard for determining service connection is set 
forth in Part I and is incorporated here by reference.  
Further, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

The evidence of record does not show the veteran to meet 
either criterion set forth above.  Further, his hearing was 
diagnosed as normal both at his retirement physical 
examination and the VA examination.  Thus, the evidence 
preponderates against granting service connection.  
38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

At the VTC, the veteran related an instance of getting jet 
fuel in his eyes and he rinsed them out.  The veteran related 
that his primary symptom is burning of the eyes, and that his 
symptoms are now worse than they were during his active 
service.

Although the Board notes no entry in the SMRs which confirms 
the jet fuel incident, the SMRs do reflect several entries 
where the veteran presented with complaints of persistent 
irritation of his eyes.  Physical examination at times 
revealed puffiness of the eyes, and the findings entered 
generally were questionable conjunctivitis.  Another 
possibility posed by examiners was mebanian dysfunction 
versus self-perpetuating conjunctivitis.  An extensive 
allergy workup revealed no specific pathology or etiology.  
The physical examination at retirement reflected a notation 
of allergic conjunctivitis.  The February 2001 VA examination 
report reflects no indication that the examiner reviewed the 
several entries in the SMRs.  In light of the medical 
evidence of some continuing symptomatology and the veteran's 
testimony of post-service continuity of symptomatology, the 
Board deems a focused examination as indicated.  See 
38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
eye disorder and related symptoms since 
August 2000.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After the above is complete but 
whether or not records are obtained, the 
RO should arrange an appropriate 
examination(s) to determine whether the 
veteran has an eye disorder, or other 
allergic disorder with which his symptoms 
may be related, and the etiology of any 
disorder diagnosed.  Please ensure that 
the case file is provided to the 
examiner(s).  If an eye, or other, 
disorder is diagnosed, request the 
examiner(s) to render an opinion as to 
whether it is as likely as not 
(probability of least 50 percent) that 
any diagnosed disorder is related to the 
veteran's active military service.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



